Motion Granted; Affirmed and Memorandum Opinion filed June 17, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00246-CV

         IN THE INTEREST OF J.M.M. AND J.L.M., CHILDREN

                   On Appeal from the 315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2006-10028J

              MEMORANDUM                        OPINION
      Appellant, S.J., appeals a decree signed March 7, 2014, terminating his
parental rights to his child, J.L.S. Appellant filed a timely notice of appeal.
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396 (1967), presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The
Anders procedures are applicable to an appeal from the termination of parental
rights when an appointed attorney concludes there are no non-frivolous issues to
assert on appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th
Dist.] 2004, no pet.).

         A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135 S.W.3d at
329–30. This court provided appellant with a copy of the record and advised him
that any response to counsel’s Anders brief was required to be filed in this court on
or before June 3, 2014. No response was filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         Accordingly, the judgment of the trial court is affirmed.



                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Donovan.




                                            2